REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 7/14/2021.

Allowable Subject Matter
Claims 8-9 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 9, the closest prior art are US 20090323020 of Zhao et al, US 20130222761 of Hansen et al and US 20080013043 of Ye et al.

Regarding Claim 9, Zhao teaches a toric lens, a front surface and a back surface, a power correction factor, first and second sectors and improving tolerance to rotation. Hansen teaches a toric lens, a front surface and a back surface, astigmatism correction and orientation misalignments. Ye teaches a toric lens, a front surface and a back surface, astigmatism correction and Zernike polynomials.



The prior art taken either singly or in combination fails to anticipate or fairly suggest a toric lens for correction of an astigmatism further comprising:
wherein having a deformation described by a linear combination of Zernike polynoms Z4 and Z5, said deformation resulting in a power correction factor proportional to the term of Cos[2θ]Sin[2ɑ], wherein θ indicates a position of a meridian to which the correction is applied, with respect to a reference meridian (M1) of the toric lens, wherein ɑ indicates a misalignment angle of the toric lens with respect to an ideal correction angle of the astigmatism,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claim 8 is also allowed due to their dependence on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872